 
EXHIBIT 10.20

GRAN TIERRA ENERGY INC.


FORM OF SECURITIES PURCHASE AGREEMENT


This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of June 20,
2006 and is by and among GRAN TIERRA ENERGY INC., a Nevada corporation, with its
principal office at 300, 611-10th Avenue S.W. Floor, 610-8th Avenue S.W.,
Calgary, Alberta CANADA (the “Company”), and each investor listed on Schedule 1
hereto (each such investor individually, a “Purchaser” and, collectively, the
“Purchasers”).


WHEREAS, the Company desires to issue and sell to the Purchasers, and the
Purchasers desire to purchase from the Company, units of its securities at a
purchase price of $1.50 per Unit, each “Unit” comprising one share of its
authorized but unissued shares of common stock, $0.001 par value per share, of
the Company (including any securities into which or for which such shares may be
exchanged for, or converted into, pursuant to any stock dividend, stock split,
stock combination, recapitalization, reclassification, reorganization or other
similar event the “Common Stock”), and a warrant (“Warrants”) to purchase
one-half of a share of Common Stock at an exercise price equal to $0.875, in the
form attached hereto as Exhibit A, in each case as are set forth on the
signature page(s) attached hereto and executed by each such Purchaser, for an
aggregate purchase price of up to $75,000,000 (the “Aggregate Proceeds”) on the
terms and subject to the conditions set forth in this Agreement and the
Subscription Agreement in the form attached to the Confidential Offering
Memorandum dated as of June 1, 2006, as supplemented, and as executed by each
Purchaser; and


WHEREAS, prior to entering into this Agreement, the Company, Sanders Morris
Harris, Inc. and Sterling Bank, as Escrow Agent (the “Escrow Agent”), have
entered into an Escrow Agreement dated the date hereof and attached as Exhibit B
(the “Escrow Agreement”), pursuant to which the Company has deposited any
Aggregate Proceeds received by the Company into an escrow account (the “Escrow
Account”) for release to the Company subject to the closing of the Argosy
Acquisition; and


WHEREAS, simultaneously with entering into this Agreement, the Company and the
Purchasers are entering into that certain Registration Rights Agreement, dated
as of the date hereof and attached as Exhibit C hereto (the “Registration Rights
Agreement”), pursuant to which the Company shall register for resale the Shares
(as defined below) on the terms set forth therein;


NOW THEREFORE, in consideration of the mutual agreements, representations,
warranties and covenants herein contained, the parties hereto agree as follows:


1. Definitions. As used in this Agreement, the following terms shall have the
following respective meanings:


(a) “Acquisitions” means the Argosy Acquisition and the acquisition of oil and
gas interests and related assets from Golden Oil Corporation pursuant to the
Farm In Agreement dated as of May 15, 2006.



--------------------------------------------------------------------------------


(b) “Affiliate” means any Person that, directly or indirectly, through one or
more intermediaries, controls, is controlled by, or is under common control
with, a Person, as such terms are used and construed under Rule 144 (as defined
below).


(c) “Argosy Acquisition” means the acquisition of (i) all of the limited
partnership interests of Argosy Energy International, a Utah limited partnership
(“Argosy”), (ii) all of the outstanding capital stock of Argosy Energy Corp., a
Delaware corporation (“AEC”) and (iii) all of Crosby’s rights with respect to
Crosby’s original purchase of interests in Argosy (collectively the “Argosy
Interests”) pursuant to the Securities Purchase Agreement dated as of May 25,
2006 by and among the Company and Crosby Capital, L.L.C., a Texas limited
liability company.


(d) “Board” means the board of directors of the Company.


(e) “Closing Date” means the date hereof.


(f) “Engineer” has the meaning set forth in Section 3.17.


(g) “Environmental Laws” has the meaning set forth in Section 3.14.


(h) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
all of the rules and regulations promulgated thereunder.


(i) “Exchangeable Shares” means the shares of Gran Tierra Goldstrike Inc., a
subsidiary of the Company, which are exchangeable into shares of Common Stock of
the Company.


(j) “GAAP” means generally accepted accounting principles as in effect from time
to time in the United States of America.


(k) “Majority Purchasers” has the meaning set forth in Section 8.11.


(l) “Mandatory Effective Date” means the earlier of (i) the date that is one
hundred twenty (120) days after the Closing Date or (ii) the date that the
registration statement required to be filed by the Company under the Securities
Act pursuant to the terms of the Registration Rights Agreement becomes
effective.


(m) “Material Adverse Effect” means any event, occurrence or development that
has had, or that could reasonably be expected to have, individually or in the
aggregate with other events, occurrences or developments, a material adverse
effect on the assets, liabilities (contingent or otherwise), business, affairs,
operations, prospects or condition (financial or otherwise) of the Company.


(n) “Other Offerings” has the meaning set forth in Section 2.1.


2

--------------------------------------------------------------------------------


(o) “Person” (whether or not capitalized) means an individual, entity,
partnership, limited liability company, corporation, association, trust, joint
venture, unincorporated organization, and any government, governmental
department or agency or political subdivision thereof.


(p) “Placement Agent” means Sanders Morris Harris Inc.


(q) “Reserve Reports” has the meaning set forth in Section 3.17.


(r) “Rule 144” means Rule 144 promulgated under the Securities Act and any
successor or substitute rule, law or provision.


(s) “SEC” means the Securities and Exchange Commission.


(t) “SEC Documents” has the meaning set forth in Section 3.7.


(u) “Securities” means the Shares, the Warrants and Warrant Shares.


(v) “Securities Act” means the Securities Act of 1933, as amended, and all of
the rules and regulations promulgated thereunder.


(w) “Shares” means the shares of Common Stock issued and sold by the Company to
the Purchasers hereunder.


(x) “Trading Market” means whichever of the New York Stock Exchange, the
American Stock Exchange, the NASDAQ SmallCap Market or the NASD OTC Bulletin
Board on which the Common Stock is or will be listed or quoted for trading on
the date in question. 


(y) “Transaction Documents” means, collectively, this Agreement, the
Registration Rights Agreement and the Warrant.


(z) “Transfer Agent Instructions” means the Irrevocable Transfer Agent
Instructions, in substantially the form of Exhibit E, executed by the Company
and delivered to and acknowledged in writing by the Company’s transfer agent


(aa) “Unit” has the meaning set forth in the recitals to this Agreement.


(bb) “Unit Price” means $1.50 per Unit.


(cc) “Warrants” shall have meaning set forth in the recitals to this Agreement.


(dd) “Warrant Shares” means the shares of Common Stock issuable upon exercise of
or otherwise pursuant to the Warrants.
 
3

--------------------------------------------------------------------------------


2. Purchase and Sale of Shares and Warrants.


2.1 Purchase and Sale of Shares and Warrants. Subject to and upon the terms and
conditions set forth in this Agreement, the Company agrees to issue and sell to
each Purchaser, and each Purchaser hereby agrees, severally and not jointly, (i)
to purchase from the Company, at the Closing, the number of Units representing
the number of Shares and Warrants to acquire Warrant Shares set forth opposite
such Purchaser’s name on Schedule 1 hereto, at the Unit Price and (ii) to pay
the purchase price set forth opposite such Purchaser’s name on Schedule 1
hereto. The Purchasers and the Company agree that the Company may sell to other
investors Units at the Unit Price in offerings (the “Other Offerings”)
concurrent with the sale by the Company to the Purchasers hereunder; provided,
however, that the terms and agreements provided to such other investors (or any
other investor) relating to the Other Offerings shall not be more favorable than
the terms and agreements provided to the Purchasers in the Transaction
Documents. The aggregate purchase price payable, severally and not jointly, by
the Purchasers under this Agreement and all the other investors under the Other
Offerings, to the Company, whether directly or through release of funds pursuant
to the terms of the Escrow Agreement, for all of the Units shall be a minimum of
$65,000,000 and a maximum of $75,000,000.


2.2 Closing. Subject to and upon the terms and conditions set forth in this
Agreement, the closing of the transactions contemplated under this Agreement
(the “Closing”) shall take place at 10:00 am (Eastern Time) at the offices of
Andrews Kurth LLP, 450 Lexington Avenue, New York, NY 10017, on the Closing
Date, or on such other date and at such time as may be agreed upon between the
Purchasers, on the one hand, and the Company, on the other hand. At the Closing,
the Company shall deliver to the Escrow Agent on behalf of each Purchaser, or at
the direction of any Purchaser, to such Purchaser directly, a single stock
certificate and a Warrant (or more, if reasonably requested by the Purchaser),
registered in the name of such Purchaser or such Purchaser’s designee,
representing the number of Shares and Warrants, respectively, purchased by such
Purchaser against payment of the purchase price by wire transfer of immediately
available funds to the Escrow Account designated by the Escrow Agent, or with
the Company’s consent, directly to the Company.


2.3 Placement Agent’s Fee. Upon the release of funds from the Escrow Account in
accordance with the Escrow Agreement, the Company shall pay to the Placement
Agent a placement agent fee in connection with the transactions contemplated
hereunder in the amount of seven percent (7%) Aggregate Proceeds, by wire
transfer in accordance with the engagement letter by and among the Company and
the Placement Agent.


3. Representations and Warranties of the Company. The Company hereby represents
and warrants to each Purchaser, as of the date hereof and as of the Closing Date
as follows:


3.1 Incorporation. Each of the Company and the Subsidiaries (as defined in
Section 3.20 below) is a corporation or other entity duly organized, validly
existing and in good standing under the laws of the State of Nevada (or such
other applicable jurisdiction of incorporation or formation as is indicated on
Schedule 3.20), and is in good standing as a foreign corporation or other entity
in each jurisdiction in which the nature of the business conducted or the
character of the property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
would not result in a Material Adverse Effect. Each of the Company and the
Subsidiaries has all requisite corporate power and authority to own its
properties, to carry on its business as now conducted, to enter into the
Transaction Documents to which it is a party and to carry out the transactions
contemplated hereby and thereby. Neither the Company nor any of the Subsidiaries
is in violation of any of the provisions of its Certificate of Incorporation (or
other charter document) or By-laws.


4

--------------------------------------------------------------------------------


3.2 Capitalization. Immediately prior to the consummation of the transactions to
be effected at the Closing, the authorized capital stock of the Company consists
of (a) 300,000,000 shares of Common Stock, of which 27,600,985 shares were
issued and outstanding as of the date hereof and 16,984,124 shares of Common
Stock are reserved for issuance upon the exercise of Exchangeable Shares, and
(b) 1 share of special voting stock through which the holders of Exchangeable
Shares may exercise their voting rights through a trustee and (c) 25,000,000
shares of Preferred Stock, of which no shares are issued and outstanding as of
the date hereof. Immediately after the consummation of the transactions
contemplated hereby, the authorized and outstanding capital stock of the Company
shall be as set forth in the preceding sentence except that there shall be
77,600,985 shares of Common Stock issued and outstanding (assuming an aggregate
$75,000,000 of Units issued to the Purchasers and all other investors as
described in Section 2.1 and assuming there is no exercise of outstanding
Exchangeable Shares or the Warrants issued to the Purchasers and all the other
investors described in Section 2.1). After giving effect to the transactions
contemplated hereby, all shares of the Company’s issued and outstanding capital
stock have been duly authorized, are validly issued and outstanding, are fully
paid and nonassessable, have been issued in compliance with all applicable
securities laws, were not issued in violation of or subject to any preemptive
rights or other rights to subscribe for or purchase securities, and conform in
all material respects to the description thereof contained in the SEC Documents
(as defined in Section 3.7). Except as set forth in Schedule 3.2 to the
Disclosure Schedule, there are no existing options, warrants, calls, puts,
preemptive (or similar) rights, subscriptions or other rights, agreements,
arrangements or commitments of any character obligating the Company to issue,
transfer or sell, or cause to be issued, transferred or sold, any shares of the
capital stock of the Company or other equity interests in the Company or any
securities convertible into or exchangeable for such shares of capital stock or
other equity interests, including the Securities, and there are no outstanding
contractual obligations of the Company to repurchase, redeem or otherwise
acquire any shares of its capital stock or other equity interests. The issue and
sale of the Securities will not obligate the Company to issue or sell, pursuant
to any pre-emptive right or otherwise, shares of Common Stock or other
securities to any Person (other than the Purchasers) and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under such securities. With respect to each subsidiary,
(i) all of the issued and outstanding shares of the Subsidiary’s capital stock
have been duly authorized, are validly issued and outstanding, are fully paid
and nonassessable, have been issued in compliance with applicable securities
laws, were not issued in violation of or subject to any preemptive rights or
other rights to subscribe for or purchase securities, and (ii) there are no
outstanding options to purchase, or any preemptive rights or other rights to
subscribe for or to purchase, any securities or obligations convertible into, or
any contracts or commitments to issue or sell, shares of the Subsidiary’s
capital stock or any such options, rights, convertible securities or
obligations. There are no agreements of which the Company is aware, other than
the Transaction Documents, relating to the voting of the Company’s voting
securities or restrictions on the transfer of the Company’s capital stock.


5

--------------------------------------------------------------------------------


3.3 Registration Rights. Except as set forth on Schedule 3.3 to the Disclosure
Schedule, the Company has not granted or agreed to grant to any Person any right
(including “piggy-back” and demand registration rights) to have any capital
stock or other securities of the Company registered with the SEC or any other
government authority.


3.4 Authorization. All corporate action on the part of the Company, its officers
and directors and its stockholders necessary for the authorization, execution,
delivery and performance of the Transaction Documents and the consummation of
the transactions (including, without limitation, the sale and delivery of the
Shares and Warrants and upon exercise of the Warrants, the issuance of the
Warrant Shares) contemplated herein and therein has been taken. When executed
and delivered by the Company, each of the Transaction Documents shall constitute
a legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as such may be limited by
bankruptcy, insolvency, reorganization or other laws affecting creditors’ rights
generally and by general equitable principles. The Company has all requisite
corporate power and authority to enter into the Transaction Documents and to
carry out and perform its obligations under their respective terms.


3.5 Valid Issuance of the Shares and the Warrant Shares. The Shares and Warrants
have been duly authorized and will be validly issued, fully paid and
nonassessable and not subject to any encumbrances, preemptive rights or any
other similar contractual rights of the stockholders of the Company or any other
Person. The Warrant Shares have been duly authorized and when issued and paid
for in accordance with its terms will be validly issued, fully-paid and
non-assessable and not subject to any encumbrances, preemptive rights or any
other similar contractual rights of the stockholders of the Company or any other
Person. The Company has reserved from its duly authorized capital stock the
number of shares of Common Stock issuable upon execution of this Agreement and
upon proper exercise of the Warrants.


3.6 Financial Statements. The Company has made available to the Purchasers true
and complete copies of the audited consolidated balance sheet of the Company and
the Subsidiaries as of December 31, 2005 (the “Balance Sheet”) and the related
consolidated income statement, consolidated statement of cash flows and
consolidated statement of stockholders’ equity of the Company for the twelve
(12) months then ended. All of the financial statements described above are
hereinafter referred to, collectively, as the “Financial Statements”. The
Financial Statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods covered thereby, subject, to normal year-end adjustments (which
individually and in the aggregate are not material) and to the absence of
footnotes thereto, and present fairly, in all material respects, the financial
position of the Company and the Subsidiaries and the results of operations and
cash flows as of the date and for the periods indicated therein. The firm of
Deloitte & Touche LLP, which has expressed its opinion with respect to the
consolidated financial statements included in the Company’s Annual Report on
Form 10-KSB/A for the fiscal year ended December 31, 2005, is an independent
accountant as required by the Securities Act and the rules and regulations
promulgated thereunder.


6

--------------------------------------------------------------------------------


3.7 SEC Documents.  The Company has filed all reports (the “SEC Documents”)
required to be filed by it under the Securities Act and the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof and the Form 10-KSB, as
amended, for the year ended December 31, 2005 and the Form 10-QSB for the three
months ended March 31, 2006 on a timely basis or has timely filed for a valid
extension of such time of filing and has filed any such SEC Documents prior to
the expiration of any such extension. As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the SEC
promulgated thereunder, and none of the SEC Documents, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading; provided,
the Company has not received a final determination with respect to comments from
the SEC to the Company’s 10-KSB/A for the year ended December 31, 2005 relating
to the extent of financial disclosure required by Item 310(a) of Regulation S-B
regarding the Company’s predecessor financial statements, but the Company and
its independent auditor believe in good faith that the disclosure provided to
date conforms with the requirements of the Exchange Act. The financial
statements of the Company included in the SEC Documents comply in all material
respects with applicable accounting requirements and the rules and regulations
of the SEC with thereto as in effect at the time of filing. Such financial
statements have been prepared in accordance with GAAP applied on a consistent
basis during the periods involved, except as may be otherwise specified in such
financial statements or the notes thereto, and fairly present in all material
respects the financial position of the Company and its Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments. All material agreements to which the
Company is a party or to which the property or assets of the Company are subject
are included as part of or specifically identified in the SEC Documents to the
extent required by the rules and regulations of the SEC as in effect at the time
of filing. The Company has prepared and filed with the SEC all filings and
reports required by the Securities Act and the Exchange Act to make the
Company’s filings and reports current in all respects.


3.8 Consents. Except for (a) the filing and effectiveness of any registration
statement required to be filed by the Company under the Securities Act pursuant
to the terms of the Registration Rights Agreement and (b) any required state
“blue sky” law filings in connection with the transactions contemplated under
the Transaction Documents, all consents, approvals, orders and authorizations
required on the part of the Company in connection with the execution or delivery
of, or the performance of the obligations under the Transaction Documents, and
the consummation of the transactions contemplated herein and therein, have been
obtained and will be effective as of the date hereof. The execution and delivery
by the Company of the Transaction Documents, the consummation of the
transactions contemplated herein and therein, and the issuance of the
Securities, do not require the consent or approval of the stockholders of, or
any lender to, the Company.


7

--------------------------------------------------------------------------------


3.9 No Conflict; Compliance With Laws.


(a) The execution, delivery and performance by the Company of the Transaction
Documents, and the consummation of the transactions contemplated hereby and
thereby, including the issuance of the Securities do not and will not (i)
conflict with or violate any provision of the Certificate of Incorporation (or
other charter documents) or By-laws of the Company or any of the Subsidiaries,
(ii) breach, conflict with or result in any violation of or default (or an event
that with notice or lapse of time or both would become a default) or cause the
creation of any lien or encumbrance upon any assets of the Company under, or
give rise to a right of termination, amendment, acceleration or cancellation
(with or without notice or lapse of time, or both) of any obligation, contract,
commitment, lease, agreement, mortgage, note, bond, indenture or other
instrument or obligation to which the Company or any of the Subsidiaries is a
party or by which they or any of their properties or assets are bound, except in
each case to the extent such breach, conflict, violation, default, termination,
amendment, acceleration or cancellation does not, and could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
(iii) breach, conflict with or result in any violation of or default (or an
event that with notice or lapse of time or both could become a default) of any
statute, law, rule, regulation, order, ordinance or restriction applicable to
the Company, the Subsidiaries or any of their properties or assets, or any
judgment, writ, injunction or decree of any court, judicial or quasi-judicial
tribunal applicable to the Company, the Subsidiaries or any of their properties
or assets, or (iv) require from the Company any notice to, declaration or filing
with, or consent or approval of any governmental authority or other third party
other than pursuant to federal or state securities or blue sky laws.


(b) Neither the Company nor any of the Subsidiaries (i) is in default under or
in violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company or any
of the Subsidiaries), nor has the Company or any of the Subsidiaries received
written notice of a claim that it is in default under or that it is in violation
of, any indenture, loan or credit agreement or any other agreement or instrument
to which it is a party or by which it or any of its properties or assets is
bound (whether or not such default or violation has been waived), or (ii) is in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters, except in each case as does
not, and could not, reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.


(c) Neither the Company nor its Subsidiaries is conducting its business in
violation of any applicable law, rule or regulation of the jurisdictions in
which it is conducting its business, including, without limitation, any
applicable Environmental Laws or regulations, except any violations which would
not have a Material Adverse Effect.


3.10 Brokers or Finders. Except as provided in Section 2.3, neither the Company
nor any of the Subsidiaries owes any fee to any broker or finder in connection
with the transactions contemplated by the Transaction Documents, and neither the
Company nor any of the Subsidiaries has incurred, or shall incur, directly or
indirectly, any liability for any brokerage or finders’ fees or agents’
commissions or any similar charges in connection with the Transaction Documents,
or any transaction contemplated hereby or thereby.


8

--------------------------------------------------------------------------------


3.11 OTC Bulletin Board. The Company’s Common Stock is currently quoted on the
OTC Bulletin Board.


3.12 No Actions. Except as described in the SEC Documents, there are no legal or
governmental actions, suits or proceedings pending and, to the Company’s
knowledge, there are no governmental or regulatory inquiries or investigations,
nor are there any legal or governmental threatened actions, suits, claims,
proceedings or investigations against or involving the Company or any of the
Subsidiaries.


3.13 No Undisclosed Liabilities; Indebtedness. Since the date of the Balance
Sheet, the Company and the Subsidiaries have incurred no liabilities or
obligations, whether known or unknown, asserted or unasserted, fixed or
contingent, accrued or unaccrued, matured or unmatured, liquidated or
unliquidated, or otherwise, except for liabilities or obligations that,
individually or in the aggregate, do not or would not reasonably be expected to
have a Material Adverse Effect and other than liabilities and obligations
arising in the ordinary course of business. Except for indebtedness reflected in
the Balance Sheet, the Company has no indebtedness outstanding as of the date
hereof. The Company is not in default with respect to any outstanding
indebtedness or any instrument relating thereto.


3.14 Environmental. Except as disclosed in Schedule 3.14 of the Disclosure
Schedule, neither the Company nor any of its Subsidiaries is in violation of any
statute, rule, regulation, decision or order of any governmental agency or body
or any court, domestic or foreign, relating to the use, disposal or release of
hazardous or toxic substances or relating to the protection or restoration of
the environment or human exposure to hazardous or toxic substances
(collectively, “Environmental Laws”), owns or operates any real property
contaminated with any substance that is subject to any Environmental Laws, is
liable for any off-site disposal or contamination pursuant to any Environmental
Laws, or is subject to any claim relating to any Environmental Laws, which
violation, contamination, liability or claim would individually or in the
aggregate have a Material Adverse Effect; and the Company is not aware of any
pending investigation which might lead to such a claim.


3.15 Contracts. There is no material contract or agreement required by the
Exchange Act and the rules or regulations promulgated thereunder to be described
in or filed as an exhibit to the SEC Documents that the Company was required to
file with the SEC pursuant to the reporting requirements which is not described
or filed therein as required. All contracts, agreements, instruments and other
documents filed as an exhibit to the SEC Documents are legal, valid, and binding
obligations and in full force and effect and are enforceable by the Company in
accordance with their respective terms as of the date hereof, except as such may
be limited by bankruptcy, insolvency, reorganization or other laws affecting
creditors’ rights generally and by general equitable principles. To the
Company’s knowledge, as of the date hereof, neither the Company nor any other
party is in breach of or default under any of such contracts, agreements,
instruments or documents, except for such failures to be in full force and
effect and such breaches or defaults that would not reasonably be expected to
have a Material Adverse Effect.


9

--------------------------------------------------------------------------------


3.16 Title to Assets. The Company and its Subsidiaries have (1) good and
indefeasible title to all of their owned interests in the oil and gas properties
described in the SEC Documents, (2) good and indefeasible title in fee simple to
all other real property owned by the Company or any of its Subsidiaries and (3)
good title to all personal property owned by the Company or any of its
Subsidiaries, in each case, free and clear of all liens, encumbrances and
defects, except (i) as described in Schedule 3.16 to the Disclosure Schedule,
(ii) liens securing taxes and other governmental charges not at the time
delinquent or thereafter payable without penalty or being diligently contested
in good faith by appropriate proceedings and for which adequate reserves in
accordance with GAAP shall have been set aside on its books, or inchoate and
unperfected liens securing claims of materialmen, mechanics and similar persons,
arising in the ordinary course of business for amounts not overdue or being
diligently contested in good faith by appropriate proceedings, (iii) liens and
encumbrances under oil and gas leases, options to lease, operating agreements,
utilization and pooling agreements, participation and drilling concessions
agreements and gas sales contracts, securing payment of amounts not yet due and
payable and of a scope and nature customary in the oil and gas industry, (iv)
liens, encumbrances and defects that do not, individually or in the aggregate,
materially affect the value of such properties, taken as a whole, or materially
interfere with the use made or proposed to be made of such properties, taken as
a whole, by the Company or its Subsidiaries; except as described in Schedule
3.16 in the Disclosure Schedule, the leases, options to lease, drilling
concessions or other arrangements held by the Company and its Subsidiaries
reflect in all material respects the right of the Company and its Subsidiaries
to explore the unexplored and undeveloped acreage described in the SEC
Documents, and the care taken by the Company and its Subsidiaries with respect
to acquiring or otherwise procuring such leases, options to lease, drilling
concessions and other arrangements was generally consistent with standard
industry practices for acquiring or procuring leases to explore acreage for
hydrocarbons; and any real property and buildings held under lease by the
Company and its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made or proposed to be made of such real property and buildings by
the Company or its Subsidiaries with which the Company and the Subsidiaries are
in compliance in all material respects.


3.17 Reserves. Gaffney, Cline and Associates (the “Engineer”), whose reserve
evaluations are referenced or appear, as the case may be, in the SEC Documents
were, as of December 31, 2005, and are, as of the date hereof, independent
engineers with respect to the Company and its Subsidiaries; and the historical
information underlying the estimates of the reserves of the Company and its
Subsidiaries supplied by the Company to the Engineer for the purposes of
preparing the reserve reports of the Company referenced in the SEC Documents
(the “Reserve Reports”), including, without limitation, production volumes,
sales prices for production, contractual pricing provisions under oil or gas
sales or marketing contracts or under hedging arrangements, costs of operations
and development, and working interest and net revenue information relating to
the Company’s ownership interests in properties, was true and correct on the
date that each such Reserve Reports was prepared in all material respects in
accordance with customary industry practices.


10

--------------------------------------------------------------------------------


3.18 Labor Relations. No labor or employment dispute exists or, to the knowledge
of the Company, is imminent or threatened, with respect to any of the employees
or consultants of the Company that has, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.


3.19 Intellectual Property. The Company is the sole and exclusive owner of, or
has the exclusive right to use, all right, title and interest in and to all
material foreign and domestic patents, patent rights, trademarks, service marks,
trade names, brands, copyrights (whether or not registered and, if applicable,
including pending applications for registration) and other proprietary rights or
information, owned or used by the Company (collectively, the “Rights”), and in
and to each material invention, software, trade secret, and technology used by
the Company or any of the Subsidiaries (the Rights and such other items, the
“Intellectual Property”), and the Company owns and has the right to use the
same, free and clear of any claim or conflict with the rights of others (subject
to the provisions of any applicable license agreement). Except as set forth on
Schedule 3.19 to the Disclosure Schedule, there have been no written claims made
against the Company or any of the Subsidiaries asserting the invalidity, abuse,
misuse, or unenforceability of any of the Intellectual Property, and, to the
Company’s knowledge, there are no reasonable grounds for any such claims.


3.20 Subsidiaries; Joint Ventures. Except for the subsidiaries listed on
Schedule 3.20 to the Disclosure Schedule (the “Subsidiaries”), the Company has
no subsidiaries and (i) does not otherwise own or control, directly or
indirectly, any other Person and (ii) does not hold equity interests, directly
or indirectly, in any other Person. Except as described in the SEC Documents or
on Schedule 3.20, the Company is not a participant in any joint venture,
partnership, or similar arrangement material to its business.


3.21 Taxes. The Company and each of the Subsidiaries has filed (or has had filed
on its behalf), will timely file or will cause to be timely filed, or has timely
filed for an extension of the time to file, all material Tax Returns (as defined
below) required by applicable law to be filed by it or them prior to or as of
the date hereof, and such Tax Returns are, or will be at the time of filing,
true, correct and complete in all material respects. Each of the Company and the
Subsidiaries has paid (or has had paid on its behalf) or, where payment is not
yet due, has established (or has had established on its behalf and for its sole
benefit and recourse) or will establish or cause to be established in accordance
with United States generally accepted accounting principles on or before the
date hereof an adequate accrual for the payment of, all material Taxes (as
defined below) due with respect to any period ending prior to or as of the date
hereof. “Taxes” shall mean any and all taxes, charges, fees, levies or other
assessments, including income, gross receipts, excise, real or personal
property, sales, withholding, social security, retirement, unemployment,
occupation, use, goods and services, license, value added, capital, net worth,
payroll, profits, franchise, transfer and recording taxes, fees and charges, and
any other taxes, assessment or similar charges imposed by the Internal Revenue
Service or any taxing authority (whether state, county, local or foreign) (each,
a “Taxing Authority”), including any interest, fines, penalties or additional
amounts attributable to or imposed upon any such taxes or other assessments.
“Tax Return” shall mean any report, return, document, declaration or other
information or filing required to be supplied to any Taxing Authority, including
information returns, any documents with respect to accompanying payments of
estimated Taxes, or with respect to or accompanying requests for extensions of
time in which to file any such return, report, document, declaration or other
information. There are no claims or assessments pending against the Company or
any of the Subsidiaries for any material alleged deficiency in any Tax, and
neither the Company nor any of the Subsidiaries has been notified of any
material proposed Tax claims or assessments against the Company or any of the
Subsidiaries. No Tax Return of the Company or any of the Subsidiaries is or has
been the subject of an examination by a Taxing Authority. Each of the Company
and the Subsidiaries has withheld from each payment made to any of its past or
present employees, officers and directors, and any other person, the amount of
all material Taxes and other deductions required to be withheld therefrom and
paid the same to the proper Taxing Authority within the time required by law.


11

--------------------------------------------------------------------------------


3.22 Transfer Taxes. On the Closing Date, all stock transfer or other Taxes
(other than income taxes) which are required to be paid in connection with the
sale and transfer of the Shares to the Purchasers hereunder, will be, or will
have been, fully paid or provided for by the Company and all laws imposing such
taxes will be or will have been complied with.


3.23 Pensions and Benefits.


(a) Schedule 3.23(a) to the Disclosure Schedule contains a true and complete
list of each “employee benefit plan” within the meaning of Section 3(3) of the
United States Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), including, without limitation, multiemployer plans within the meaning
of Section 3(37) of ERISA, and all retirement, profit sharing, stock option,
stock bonus, stock purchase, severance, fringe benefit, deferred compensation,
and other employee benefit programs, plans, or arrangements, whether or not
subject to ERISA, under which (i) any current or former directors, officers,
employees or consultants of the Company has any present or future right to
benefits and which are contributed to, sponsored by or maintained by the Company
or any of the Subsidiaries, or (ii) the Company or any of the Subsidiaries has
any present or future liability. All such programs, plans, or arrangements shall
be collectively referred to as the “Company Plans.” Each Company Plan is
included as part of or specifically identified in the SEC Documents to the
extent required by the rules and regulations of the SEC as in effect at the time
of filing.


(b) (i) Each Company Plan has been established and administered in all material
respects in accordance with its terms and in compliance with the applicable
provisions of ERISA, the Internal Revenue Code of 1986, as amended (the “Code”),
and other applicable laws, rules and regulations; (ii) each Company Plan which
is intended to be qualified within the meaning of Section 401(a) of the Code is
so qualified and has received a favorable determination letter as to its
qualification (or if maintained pursuant to a prototype form of instrument the
sponsor thereof has received a favorable opinion letter as to its
qualification), and to the Company’s knowledge nothing has occurred, whether by
action or failure to act, that could reasonably be expected to cause the loss of
such qualification; and (iii) no Company Plan provides retiree health or life
insurance benefits (whether or not insured), and neither the Company nor the
Subsidiaries have any obligations to provide any such retiree benefits other
than as required pursuant to Section 4980B of the Code or other applicable law.


12

--------------------------------------------------------------------------------


(c) No Company Plan is a “multiemployer plan” as defined in Section 4001(a)(3)
of ERISA) or a plan subject to the minimum funding requirements of Section 302
or ERISA or Section 412 of the Code or Title IV of ERISA, and neither the
Company, the Subsidiaries, nor any member of their Controlled Group has any
liability or obligation in respect of, any such multiemployer plan or plan. With
respect to any Company Plan and to the Company’s knowledge, (i) no actions,
suits or claims (other than routine claims for benefits in the ordinary course)
are pending or threatened, and (ii) no administrative investigation, audit or
other administrative proceeding by the Department of Labor, the Pension Benefit
Guaranty Corporation, the Internal Revenue Service or other governmental
agencies are pending, threatened or in progress.


3.24 Private Placement; Communications with Purchasers; Press Releases.


(a) Assuming the correctness of the representations and warranties of the
Purchasers set forth in Section 4 hereof, the offer, issuance, sale and delivery
of the Securities to the Purchasers as contemplated hereby is exempt from the
registration requirements of the Securities Act and the qualification or
registration provisions of applicable state securities laws.


(b) Neither the Company nor any person acting on the Company’s behalf has sold
or offered to sell or solicited any offer to buy the Securities by means of any
form of general solicitation or advertising. Neither the Company nor any of its
Affiliates nor any person acting on the Company’s behalf has taken, directly or
indirectly, at any time within the past six (6) months, and will not hereafter
take, any action independent of the Placement Agent, to sell, offer for sale or
solicit any offers to buy any security under circumstances that would
(i) eliminate the availability of the exemption from registration under
Regulation D under the Securities Act in connection with the sale or issuance of
the Securities, as contemplated hereby or (ii) cause the offering or issuance of
the Securities pursuant to any of the Transaction Documents to be integrated
with prior offerings by the Company for purposes of any applicable law,
regulation or stockholder approval provisions. None of the Company or any of the
Subsidiaries is a United States real property holding corporation within the
meaning of the Foreign Investment in Real Property Tax Act of 1980. No consent,
license, permit, waiver, approval or authorization of, or designation,
declaration, registration or filing with, the SEC or any state securities
regulatory authority is required in connection with the offer, sale, issuance or
delivery of the Securities other than the possible filing of Form D with the
SEC. The Company does not have any agreement or understanding with any Purchaser
with respect to the transactions contemplated by this Agreement, the
Registration Rights Agreement and the Escrow Agreement, other than as specified
in this Agreement, the Registration Rights Agreement or the Escrow Agreement.


(c) The press releases disseminated by the Company during the twelve months
preceding the date of this Agreement taken as a whole do not contain any untrue
statement of material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made and when made, not misleading.


13

--------------------------------------------------------------------------------


3.25 Material Changes. Except as set forth on Schedule 3.25 to the Disclosure
Schedule, since the date of the Balance Sheet, the Company has conducted its
business only in the ordinary course, consistent with past practice, and since
such date there has not occurred: (i) a Material Adverse Effect; (ii) any
amendments or changes in the charter documents or by-laws of the Company or the
Subsidiaries; (iii) any: (A) incurrence, assumption or guarantee by the Company
or the Subsidiaries of any debt for borrowed money other than (1) equipment
leases made in the ordinary course of business, consistent with past practice
and (2) any such incurrence, assumption or guarantee with respect to an amount
of $50,000 or more that has not been disclosed in the SEC Documents; (B)
issuance or sale of any securities convertible into or exchangeable for
securities of the Company other than to directors, employees and consultants
pursuant to existing equity compensation or stock purchase plans of the Company;
(C) issuance or sale of options or other rights to acquire from the Company or
the Subsidiaries, directly or indirectly, securities of the Company or any
securities convertible into or exchangeable for any such securities, other than
options issued to directors, employees and consultants in the ordinary course of
business, consistent with past practice; (D) issuance or sale of any stock, bond
or other corporate security other than to directors, employees and consultants
pursuant to existing equity compensation or stock purchase plans of the Company;
(E) acquisition of any assets, or sale, assignment or transfer of any of its
intangible assets, except in the ordinary course of business, consistent with
past practice, or cancellation of any debt or claim except in the ordinary
course of business, consistent with past practice; (F) waiver of any right of
substantial value whether or not in the ordinary course of business; (G)
material change in officer compensation, except in the ordinary course of
business and consistent with past practice; or (H) other commitment (contingent
or otherwise) to do any of the foregoing; (iv) loss, destruction or damage to
any property of the Company, whether or not insured; (v) any creation,
sufferance or assumption by the Company or any of the Subsidiaries of any lien
on any asset or any making of any loan, advance or capital contribution to or
investment in any Person, in an aggregate amount which exceeds $50,000
outstanding at any time; (vi) any entry into, amendment of, relinquishment,
termination or non-renewal by the Company or the Subsidiaries of any material
contract, license, lease, transaction, commitment or other right or obligation,
other than in the ordinary course of business, consistent with past practice;
(vii) any transfer or grant of a right with respect to the Intellectual Property
Rights owned or licensed by the Company or the Subsidiaries, except as among the
Company and the Subsidiaries; or (viii) any commitment (contingent or otherwise)
to do any of the foregoing.


3.26 Regulatory Permits. The Company and the Subsidiaries possess all
certificates, approvals, authorizations and permits issued by the appropriate
federal, state, local or foreign governmental or regulatory authorities
necessary to conduct their businesses as described in the SEC Documents, except
where the failure to possess such permits does not, and could not have,
individually or in the aggregate, a Material Adverse Effect (the “Material
Permits”), and all such permits, licenses, orders, franchises and other rights
and privileges are in full force and effect and, to the knowledge of the
Company, no suspension or cancellation of any of them is threatened, and none of
such permits, licenses, orders, franchises or other rights and privileges will
be affected by the consummation of the transactions contemplated by the
Transaction Documents, and the Company has not received any written notice of
proceedings relating to the revocation or modification of any Material Permits
except as described in the SEC Documents.


14

--------------------------------------------------------------------------------


3.27 Transactions with Affiliates and Employees. Except as set forth in the SEC
Documents, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company, is presently a
party to any transaction or agreement with the Company (other than for services
as employees, officers and directors) exceeding $60,000, including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner. There is no transaction, arrangement, or other relationship between the
Company and an unconsolidated or other off balance sheet entity that is required
to be disclosed by the Company in its Exchange Act filings and is not so
disclosed.


3.28 Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary for the business in which the Company and
the Subsidiaries are engaged. The Company has no reason to believe that it will
not be able to renew existing insurance coverage for itself and the Subsidiaries
as and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary or appropriate to continue business.


3.29 Solvency. Based on the consolidated financial condition of the Company and
the Subsidiaries as of the date hereof, (i) the fair saleable value of the
Company’s assets exceeds the amount that will be required to be paid on or in
respect of the Company’s existing debts and other liabilities (including known
and contingent liabilities) as they mature; (ii) the Company’s assets do not
constitute unreasonably small capital to carry on its business for the current
fiscal year as now conducted and as proposed to be conducted, including its
capital needs taking into account the particular capital requirements of the
business conducted by the Company, projected capital requirements and capital
availability thereof; and (iii) the current cash flow of the Company, together
with the proceeds the Company would receive were it to liquidate all of its
assets, after taking into account all anticipated uses of the cash, would be
sufficient to pay all amounts on or in respect of its debts when such amounts
are required to be paid. The Company has no present intention to incur debts
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be payable on or in respect of its debt).


3.30 Sarbanes-Oxley Act. The Company is, and at the Closing Date will be, in
compliance in all material respects with all provisions of the Sarbanes-Oxley
Act of 2002 which are applicable to it at such time.


3.31 Internal Accounting Controls. Except as disclosed in the SEC Documents, the
Company maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
United States generally accepted accounting principles and to maintain asset
accountability, (iii) access to assets is permitted only in accordance with
management’s general or specific authorizations, (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences, and
(v) the Company is otherwise in compliance with the Securities Act, the Exchange
Act and all other rules and regulations promulgated by the SEC and applicable to
the Company, including such rules and regulations to implement the
Sarbanes-Oxley Act of 2002, as amended.


15

--------------------------------------------------------------------------------


3.32 Investment Company. The Company is not an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for an
investment company, within the meaning of the Investment Company Act of 1940, as
amended.


3.33 Questionable Payments. Neither the Company nor, to the Company’s knowledge,
any of its Subsidiaries or current or former stockholders, directors, officers,
employees, agents or other persons acting on behalf of the Company, has on
behalf of the Company or in connection with its businesses (a) used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (c) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets; (d) made any false or fictitious entries on
the books and records of the Company; or (e) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment of any nature.


3.34 Changes in Governmental or Political Climates. To the Company’s knowledge,
there have not been any changes in laws and regulations, including those related
to taxes, royalty rates, permitted production rates, import, export and use of
products, and environmental protection, expropriation or reduction of
entitlements to produce oil and natural gas, or refusal to extend exploration,
production or development contracts, or any proposals for the foregoing, which
would have a Material Adverse Effect on the Company in any of the locations
where the Company conducts its business or in which the assets relating to
Acquisitions are located or the business of the Acquisitions is conducted.


3.35 Price of Common Stock. The Company has not taken, and will not take any
action designed to cause or result in, or which has constituted or which might
reasonably be expected to constitute, the stabilization or manipulation of the
price of the shares of Common Stock to facilitate the sale or resale of the
Securities.


3.36 Acquisitions. The purchase agreements or other relevant transaction
documents for each of the Acquisitions have been duly executed and are in full
force and effect. No default has occurred or is continuing thereunder, and, to
the best of the Company’s knowledge, all of the conditions precedent to the
closing of the Acquisitions for each of the parties thereto can be satisfied
promptly after the Closing Date with no material waiver granted. 


3.37 Certain Registration Matters. Assuming the accuracy of the Purchasers
representations and warranties set forth in Section 4 of this Agreement, no
registration under the Securities Act is required for the offer and sale of the
Securities by the Company to the Purchasers under the Transaction Documents. The
Company is eligible to register its Common Stock for resale by the Purchasers
under Form SB-2 promulgated under the Securities Act. Except as specified in
Section 3.3 and except with respect to the Purchasers and the investors in Other
Offerings contemplated by Section 2.1, the Company has not granted or agreed to
grant to any Person any rights (including “piggy-back” registration rights) to
have any securities of the Company registered with the SEC or any other
governmental authority that have not been satisfied.


16

--------------------------------------------------------------------------------


3.38 Listing Requirements. The Company is, and has no reason to believe that it
will not in the foreseeable future continue to be, eligible for quotation of the
Common Stock on a Trading Market. The issuance and sale of the Securities under
the Transaction Documents does not contravene the rules and regulations of the
Trading Market.
 
3.39 Disclosure. Neither the Company nor, to the Company’s knowledge, any other
Person acting on its behalf and at the direction of the Company, has provided to
any Purchaser or its agents or counsel any information that in the Company’s
reasonable judgment, at the time such information was furnished, constitutes
material, non-public information, except such information as may have been
disclosed to certain Board members, who are affiliated with certain Purchasers,
in their capacity as directors of the Company. On or before 9:00 a.m., Eastern
Standard Time, on the first business day after the date hereof, the Company
shall issue a press release announcing the execution of the Transaction
Documents, and on or before 5:30 p.m., Eastern Standard Time, on the first
business day after the date hereof, the Company shall file a Current Report on
Form 8-K describing the material terms of the transactions contemplated by the
Transaction Documents, and attaching as an exhibit to such Form 8-K a form of
this Agreement. Other than with respect to certain Board members, who are
affiliated with certain Purchasers, in their capacity as directors of the
Company, or to Purchasers who have executed confidentiality agreements between
such Purchaser and the Company, no Purchaser will to the Company’s knowledge be
in possession of material, non-public information concerning the Company. The
Company understands and confirms that each Purchaser will rely on the
representations and covenants contained herein in effecting the transactions
contemplated by the Transaction Documents, and in the securities of the Company
after the Closing. All disclosure provided to the Purchasers regarding the
Company, its business and the transactions contemplated hereby, including the
Transaction Documents and the Schedules to this Agreement furnished by or on
behalf of the Company, is true and correct and does not contain any untrue
statement of material fact or omit to state any material fact necessary in order
to make the statements made therein, in the light of the circumstances under
which they were made, not misleading. No event or circumstance has occurred or
information exists with respect to the Company or the Subsidiaries or its or
their business, properties, prospects, operations or financial conditions,
which, under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed. The Company acknowledges and agrees that no Purchaser makes or has
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 4.


17

--------------------------------------------------------------------------------


4. Representations and Warranties of the Purchasers. Each Purchaser represents
and warrants, severally (as to itself) and not jointly, to the Company as
follows:


4.1 Authorization. All action on the part of such Purchaser and, if applicable,
its officers, directors, managers, members, shareholders and/or partners
necessary for the authorization, execution, delivery and performance of this
Agreement, the Registration Rights Agreement and the Escrow Agreement, and the
consummation of the transactions contemplated herein and therein, has been
taken. When executed and delivered, each of the Transaction Documents will
constitute the legal, valid and binding obligation of such Purchaser,
enforceable against such Purchaser in accordance with its terms, except as such
may be limited by bankruptcy, insolvency, reorganization or other laws affecting
creditors’ rights generally and by general equitable principles. Such Purchaser
has all requisite corporate or limited partnership, as the case may be, power
and authority to enter into each of the Transaction Documents, and to carry out
and perform its obligations under the terms of hereof and thereof.


4.2 Purchase Entirely for Own Account. Such Purchaser certifies and represents
to the Company that the Securities to be received by the Purchaser hereunder
will be acquired for the Purchaser’s own account, not as nominee or agent, and
not with a view to the resale or distribution of any part thereof in violation
of the Securities Act, and the Purchaser has no present intention of selling,
granting any participation in or otherwise distributing the same, in violation
of the Securities Act. Such Purchaser is not a registered broker dealer or an
entity engaged in the business of being a broker dealer. Such Purchaser and the
Company acknowledge that nothing contained in this Section 4.2 shall be
construed as a restriction or other limitation on such Purchaser’s ability to
sell or hedge the Securities purchased hereunder at any time following the
Closing Date other than for restrictions or limitations imposed by the
Securities Act or applicable state securities laws.


4.3 Investor Status; Etc. Such Purchaser certifies and represents to the Company
that it is an “accredited investor” as defined in Rule 501 of Regulation D
promulgated under the Securities Act and was not organized for the purpose of
acquiring any of the Shares. Such Purchaser’s financial condition is such that
it is able to bear the risk of holding the Shares for an indefinite period of
time and the risk of loss of its entire investment. Such Purchaser has
sufficient knowledge and experience in investing in companies similar to the
Company so as to be able to evaluate the risks and merits of its investment in
the Company.


4.4 Securities Not Registered. Such Purchaser understands that the Securities
have not been registered under the Securities Act, by reason of their issuance
by the Company in a transaction exempt from the registration requirements of the
Securities Act, and that the Securities must continue to be held by such
Purchaser unless a subsequent disposition thereof is registered under the
Securities Act or is exempt from such registration. Such Purchaser understands
that the exemptions from registration afforded by Rule 144 (the provisions of
which are known to it) promulgated under the Securities Act depend on the
satisfaction of various conditions, and that, if applicable, Rule 144 may afford
the basis for sales only in limited amounts.


4.5 No Conflict. The execution and delivery of the Transaction Documents by such
Purchaser, and the consummation of the transactions contemplated hereby and
thereby, will not conflict with or result in any violation of or default by such
Purchaser (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancellation or acceleration of any obligation or to
a loss of a material benefit under (i) any provision of the organizational
documents of such Purchaser or (ii) any agreement or instrument, permit,
franchise, license, judgment, order, statute, law, ordinance, rule or
regulations, applicable to such Purchaser.


18

--------------------------------------------------------------------------------


4.6 Brokers. Such Purchaser has not retained, utilized or been represented by
any broker or finder in connection with the transactions contemplated by this
Agreement.


4.7 Consents. All consents, approvals, orders and authorizations required on the
part of such Purchaser in connection with the execution, delivery or performance
of this Agreement and the consummation of the transactions contemplated herein
by such Purchaser have been obtained and are effective as of the date hereof.


4.8 Disclosure of Information. Such Purchaser believes it has received all the
information it considers necessary or appropriate for deciding whether to
purchase the Shares. Such Purchaser further represents that it has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Shares and the business, properties,
prospects and financial condition of the Company.


4.9 Short Sale. Such Purchaser represents that after the date that such
Purchaser learned of the terms of this transaction and prior to the date hereof,
neither it nor any Person over which the Purchaser has direct control, have made
any net short sales of, or granted any option for the purchase of or entered
into any hedging or similar transaction with the same economic effect as a net
short sale, in the Common Stock.


5. Conditions Precedent.


5.1. Conditions to the Obligation of the Purchasers to Consummate the Closing.
The obligation of each Purchaser to consummate the Closing and to purchase and
pay for the Shares and Warrants to be purchased by it is subject to the
satisfaction (or waiver by such Purchaser) of the following conditions
precedent:


(a) The representations and warranties of the Company contained herein shall be
true and correct on and as of the date hereof and as of the Closing Date. The
Company shall have performed or complied with all obligations and conditions
herein required to be performed or complied with by the Company on or prior to
the Closing Date.


(b) There shall have been no material adverse change (actual or threatened) in
the assets, liabilities (contingent or otherwise), affairs, business,
operations, prospects, or condition (financial or otherwise) of the Company
prior to the Closing Date.


(c) There shall have been sold to Purchasers and to other investors Units for an
aggregate purchase price of at least $65,000,000 and no more than $75,000,000.


(d) No proceeding challenging the Transaction Documents, or the transactions
contemplated hereby or thereby, or seeking to prohibit, alter, prevent or
materially delay the Closing, shall have been instituted before any court,
arbitrator or governmental body, agency or official or shall be pending against
or involving the Company.


19

--------------------------------------------------------------------------------


(e) The sale of the Securities to the Purchasers shall not be prohibited by any
law, rule, governmental order or regulation. All necessary consents, approvals,
licenses, permits, orders and authorizations of, or registrations, declarations
and filings with, any governmental or administrative agency or of or with any
other Person with respect to any of the transactions contemplated hereby or
under any Transaction Document (including, without limitation, all filings and
approvals, if any, required by the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended) shall have been duly obtained or made and shall be in full
force and effect.


(f) All instruments and corporate proceedings of the Company in connection with
the transactions contemplated by the Transaction Documents shall be satisfactory
in form and substance to such Purchaser, and such Purchaser shall have received
copies (executed or certified, as may be appropriate) of all documents which any
Purchaser may have reasonably requested in connection with such transactions.


(g) Such Purchaser shall have received from McGuireWoods LLP, outside counsel to
the Company, an opinion addressed to such Purchaser, dated the Closing Date and
substantially in the form of Exhibit D hereto.


(h) The Registration Rights Agreement shall have been duly executed and
delivered to such Purchaser by the Company. Unless otherwise waived by the
Company and such Purchaser, the Escrow Agreement shall have been duly executed
and delivered to such Purchaser by the Company and the Escrow Agent.


(i) Such Purchaser shall have received from the Company an original stock
certificate evidencing the purchase of the Shares for the number of Shares of
Common Stock set forth opposite such Purchaser’s name on Schedule 1 hereto and
an original warrant evidencing the number of Warrant Shares set forth opposite
such Purchaser’s name on Schedule 1 hereto.


(j) The Company shall have delivered, in form and substance satisfactory to such
Purchaser, a certificate dated the Closing Date and signed by the secretary or
another appropriate executive officer of the Company, certifying (i) that
attached copies of the Certificate of Incorporation, the By-Laws and resolutions
of the Board approving the Transaction Documents and the transactions
contemplated thereby, are all true, complete and correct and remain in full
force and effect as of the date hereof and as of the Closing Date, and (ii) as
to the incumbency and specimen signature of each officer of the Company
executing the Transaction Documents and any other document delivered in
connection herewith on behalf of the Company.


(k) The Company shall deliver to such Purchaser, a certificate in form and
substance satisfactory to such Purchaser, dated the Closing Date and signed by
the Company’s chief executive officer, certifying that (i) the representations
and warranties of the Company contained in Section 3 hereof are true and correct
in all respects on the Closing Date and (ii) the Company has performed and
complied with all of the agreements and conditions set forth or contemplated
herein that are required to be performed or complied with by the Company on or
before the Closing Date.


20

--------------------------------------------------------------------------------


(l) Such Purchaser shall have received duly executed Transfer Agent Instructions
acknowledged by the Company’s transfer agent.


(m) The purchase agreement for each of the Acquisitions shall have been duly
executed and be in full force and effect as of the Closing Date, and no default
shall have occurred and be continuing thereunder as of the Closing Date, and to
the best of the Company’s knowledge, all of the conditions precedent to the
Acquisitions for each of the parties thereto shall have been satisfied with no
material waiver granted as of the Closing Date.


(n) All Financial Statements of the Company and each of its Subsidiaries shall
have been provided or made available to such Purchaser on or before the Closing
Date.


5.2. Conditions to the Obligation of the Company to Consummate the Closing. The
obligation of the Company to consummate the Closing and to issue and sell the
Shares and Warrants to each Purchaser at the Closing is subject to the
satisfaction of the following conditions precedent:


(a) The representations and warranties of such Purchaser contained herein shall
be true and correct in all respects on and as of the Closing Date.


(b) The Registration Rights Agreement shall have been executed and delivered by
the Purchasers.


(c) Such Purchaser shall have performed all obligations and conditions herein
required to be performed or complied with by such Purchaser on or prior to the
Closing Date.


(d) No proceeding challenging the Transaction Documents, or the transactions
contemplated hereby or thereby, or seeking to prohibit, alter, prevent or
materially delay the Closing, shall have been instituted before any court,
arbitrator or governmental body, agency or official or shall be pending against
or involving such Purchaser.


(e) The sale of the Securities by the Company shall not be prohibited by any
law, rule, governmental order or regulation. All necessary consents, approvals,
licenses, permits, orders and authorizations of, or registrations, declarations
and filings with, any governmental or administrative agency or of any other
Person with respect to any of the transactions contemplated hereby by such
Purchaser shall have been duly obtained or made and shall be in full force and
effect.


(f) All instruments and corporate proceedings in connection with the
transactions contemplated by this Agreement to be consummated by such Purchaser
at the Closing shall be satisfactory in form and substance to the Company, and
the Company shall have received counterpart originals, or certified or other
copies of all documents, including without limitation records of corporate or
other proceedings, with respect to such Purchaser, which it may have reasonably
requested in connection therewith.


21

--------------------------------------------------------------------------------


6.  Certain Covenants and Agreements.


6.1. Transfer of Securities.


(a) Other than as set forth in Section 6.1(b) below, each Purchaser agrees
severally (as to itself only) and not jointly that it shall not sell, assign,
pledge, transfer or otherwise dispose of or encumber any of the Shares or the
Warrant Shares, except (i) pursuant to an effective registration statement under
the Securities Act, (ii) to an Affiliate (so long as such Affiliate agrees to be
bound by the terms and provisions of this Agreement as if, and to the fullest
extent as, such Purchaser), or (iii) pursuant to an available exemption from
registration under the Securities Act (including sales permitted pursuant to
Rule 144) and applicable state securities laws and, if requested by the Company,
upon delivery by such Purchaser of either an opinion of counsel of such
Purchaser reasonably satisfactory to the Company to the effect that the proposed
transfer is exempt from or does not require registration under the Securities
Act and applicable state securities laws or a representation letter of such
Purchaser reasonably satisfactory to the Company setting forth a factual basis
for concluding that such proposed transfer is exempt from or does not require
registration under the Securities Act and applicable state securities laws. Any
transfer or purported transfer of the Shares or the Warrant Shares in violation
of this Section 6.1 shall be void. The Company shall not register any transfer
of the Shares in violation of this Section 6.1. The Company may, and may
instruct any transfer agent for the Company, to place such stop transfer orders
as may be required on the transfer books of the Company in order to ensure
compliance with the provisions of this Section 6.1.


(b) The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and the Registration Rights Agreement and, if required under the terms of such
arrangement, such Purchaser may transfer pledged or secured Securities to the
pledgees or secured parties. Such a pledge or transfer would not be subject to
approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith. Further, no
notice shall be required of such pledge. At the appropriate Purchaser’s expense,
the Company will execute and deliver such reasonable documentation as a pledgee
or secured party of Securities may reasonably request in connection with a
pledge or transfer of the Securities, including, if the Securities are subject
to registration pursuant to the Registration Rights Agreement, the preparation
and filing of any required prospectus supplement under Rule 424(b)(3) under the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of Selling Stockholders thereunder.


22

--------------------------------------------------------------------------------


6.2. Legends.


(a) To the extent applicable, each certificate or other document evidencing the
Shares and the Warrant Shares shall be endorsed with the legend set forth below,
and each Purchaser covenants that, except to the extent such restrictions are
waived by the Company, it shall not transfer the shares represented by any such
certificate without complying with the restrictions on transfer described in
this Agreement and the legends endorsed on such certificate (and a stop-transfer
order may be placed against the Warrants):


“THE SHARES REPRESENTED BY HIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). THE ISSUANCE TO THE HOLDER OF
SHARES REPRESENTED BY HIS CERTIFICATE IS NOT COVERED BY A REGISTRATION STATEMENT
UNDER THE ACT. THE SHARES REPRESENTED BY HIS CERTIFICATE HAVE BEEN ACQUIRED, AND
SUCH SHARES MUST BE ACQUIRED, FOR INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED OR
ASSIGNED UNLESS (1) THEIR RESALE IS REGISTERED UNDER THE ACT, OR (2) THE COMPANY
HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY IN FORM, SCOPE AND
SUBSTANCE TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.”


The Purchaser further acknowledges and agrees that the Warrants shall bear a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against the Warrants):


“THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED UNLESS (1) THE
RESALE HEREOF IS REGISTERED UNDER THE ACT, OR (2) THE COMPANY HAS RECEIVED AN
OPINION OF COUNSEL REASONABLY SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.”


(b) The legends set forth in Section 6.2(a) shall be removed from the
certificates evidencing the Securities, (i) while a registration statement
covering the resale of such Securities is effective under the Securities Act,
(ii) following any sale of such Securities pursuant to Rule 144, (iii) if such
Securities are eligible for sale under Rule 144(k) (and the holder of such
Securities has submitted a written request for removal of the legend indicating
that the holder has complied with the applicable provisions of Rule 144 or such
judicial interpretation or pronouncement), or (iv) if such legend is not
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the Staff of the Commission) (and
the holder of such Securities has submitted a written request for removal of the
legend indicating that such legend is not required under applicable requirements
of the Securities Act (including such judicial interpretations and
pronouncements). The Company shall cause its counsel to issue a legal opinion to
the Company’s transfer agent promptly upon the occurrence of any of the events
in clauses (i), (ii), (iii) or (iv) above to effect the removal of the legend on
certificates evidencing the Securities and shall also cause its counsel to issue
a “blanket” legal opinion to the Company’s transfer agent promptly after the
effective date of any registration statement covering the resale of the
Securities, if required by the Company’s transfer agent, to allow sales without
restriction pursuant to an effective registration statement. The Company agrees
that at such time as such legend is no longer required under this Section
6.2(b), it will, no later than three (3) business days following the delivery by
a Purchaser to the Company or the Company’s transfer agent of a certificate
representing the Securities issued with a restrictive legend, deliver or cause
to be delivered to such Purchaser a certificate representing such Securities
that is free from all restrictive and other legends; provided that in the case
of removal of the legend for reasons set forth in clause (iii) above, the holder
of such Securities has submitted a written request for removal of the legend
indicating that the holder has complied with the applicable provisions of Rule
144. The Company may not make any notation on its records or give instructions
to any transfer agent of the Company that enlarge the restrictions on transfer
set forth in this Section.


23

--------------------------------------------------------------------------------


(c) If the Company shall fail for any reason or for no reason to remove the
legends set forth in this Section 6.2 within three (3) Business Days following
the delivery by a holder to the Company or the Company’s transfer agent of a
certificate representing the Securities issued with a restrictive legend, and if
on or after such Business Day the holder purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the holder of shares of Common Stock issuable upon such exercise that
the holder anticipated receiving from the Company (a “Buy-In”), then the Company
shall, within three (3) Business Days after the holder’s request and in the
holder’s discretion, either (i) pay cash to the holder in an amount equal to the
holder’s total purchase price (including brokerage commissions, if any) for the
shares of Common Stock so purchased (the “Buy-In Price”), at which point the
Company’s obligation to deliver such certificate (and to issue such shares of
Common Stock) shall terminate, or (ii) promptly honor its obligation to deliver
to the holder a certificate or certificates representing such shares of Common
Stock and pay cash to the holder in an amount equal to the excess (if any) of
the Buy-In Price over the product of (A) such number of shares of Common Stock,
times (B) the Closing bid price of the Common Stock on the date of exercise.


6.3 Publicity. Except to the extent required by applicable laws, rules,
regulations or stock exchange requirements or this Agreement, neither (i) the
Company, the Subsidiaries or any of their Affiliates nor (ii) any Purchaser or
any of its Affiliates shall, without the written consent of the other, make any
public announcement or issue any press release with respect to the transactions
contemplated by this Agreement. Other than as provided in this Agreement, in no
event will either (i) the Company, the Subsidiaries or any of their Affiliates
or (ii) any Purchaser or any of its Affiliates make any public announcement or
issue any press release with respect to the transactions contemplated by this
Agreement without consulting with the other party, to the extent feasible, as to
the content of such public announcement or press release.


6.4 Material, Nonpublic Information. Except as required by law or pursuant to an
effective confidentiality agreement between the Company and a Purchaser, the
Company and its directors, officers, employees and agents shall not provide any
such Purchaser with any material non-public information regarding the Company or
any of the Subsidiaries at any time after the Closing, except such information
as may be required to be disclosed to certain Board members, who are affiliated
with certain Purchasers, in their capacity as directors of the Company. In the
event of a breach of the foregoing covenant following the Mandatory Effective
Date, or in the event that Company is legally required to make certain
disclosures to any Purchaser (and does so) following the Mandatory Effective
Date, then in addition to any other remedy provided in the Transaction Documents
or in equity or at law, each Purchaser to whom information has been disclosed
(whether as a result of breach or as required by law) may request, in writing,
that the Company promptly (but in no event more than five (5) business days
after the date of such writing) publicly disclose, by press release, SEC filing,
or otherwise, an appropriate summary of the information that, in such
Purchaser’s reasonable judgment, constitutes the then material non-public
information. After such five (5) business-day period, the Purchaser(s) who was
or were in receipt of such material non-public information shall be
automatically authorized to make all of the information, or any portion thereof,
available to the public generally, without incurring any liability to the
Company for such disclosure.


24

--------------------------------------------------------------------------------


6.5 Filing of Information. The Company covenants to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company pursuant to all applicable
securities laws, including the Exchange Act for the two (2) year period
following the Closing Date. At any time if the Company is not required to file
reports pursuant to such laws, it will prepare and furnish to the Purchasers and
make publicly available in accordance with paragraph (c) of Rule 144 such
information as is required for the Purchasers to sell the Securities under Rule
144. The Company further covenants that it will take such further action as any
holder of Shares may reasonably request to satisfy the provisions of Rule 144
applicable to the issuer of securities relating to transactions for the sale of
securities pursuant to Rule 144.


6.6 Additional Issuance. The Company shall not issue any capital stock or other
securities in connection with the raising of additional financing or capital
until all of the Shares and the Warrant Shares have been registered for resale
pursuant to an effective registration statement and otherwise in accordance with
the terms set forth in the Registration Rights Agreement; provided; however,
that the foregoing shall not prohibit the Company from issuing shares of Common
Stock or securities convertible into or exercisable for Common Stock: (i) Units
at the Unit Price to investors as contemplated by and in accordance with Section
2.1 in concurrent private placements (for the avoidance of doubt, the aggregate
purchase price of any and all issuances pursuant to this Section 6.6(i) and
Section 2.1 shall not exceed $75,000,000); (ii) upon conversion of the Warrants
or other securities issuable upon conversion of securities outstanding on the
date hereof, (iii) to employees, consultants, officers or directors of the
Company pursuant to stock option, stock purchase or stock bonus plans or
agreements or other stock incentive plans or arrangements approved by the Board,
which are in existence as of the date hereof, (iv) pursuant to the acquisitions
currently contemplated by the Company as of the date of this Agreement, of the
business entities or properties of Argosy Energy International, Companía General
de Combustibles and Golden Oil Corporation, provided that any and all such
issuances shall not exceed 3,000,000 shares of capital stock or other
securities, (v) pursuant to other acquisitions of other business entities or
business segment of any such entities by the Company by merger, purchase of
substantially all the assets or other reorganization or corporate partnering
agreement if such issuance is approved by the Board and by the prior written
consent of the Majority Purchasers, (vi) in connection with any stock split,
stock dividend or recapitalization of the Company, and (vii) in connection with
lease lines, bank loans, corporate partnering or other similar transactions,
provided such issuances described in this clause (vii) are not primarily for the
purpose of equity financing and are approved by the Board.


25

--------------------------------------------------------------------------------


6.7 Use of Proceeds. The Company covenants and agrees that all of the proceeds
from the sale of the Shares and Warrants, which shall initially be delivered
into the Escrow Account in accordance with the Escrow Agreement, or otherwise
delivered by a Purchaser to the Company, on the Closing Date shall be used by
the Company to (i) fund each of the Acquisitions, including the Argosy
Acquisition the closing of which shall be a condition to release of funds under
the Escrow Agreement, (ii) potential acquisitions and (iii) for general working
capital purposes.


6.8 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to the Purchasers.


6.9 Reservation of Common Stock for Issuance; Listing of Shares. The Company
agrees to reserve from its duly authorized capital stock the total number of
shares of Common Stock issuable upon execution of this Agreement and upon the
exercise of the Warrants. The Company agrees that at any time, if and when its
shares of Common Stock are listed on The American Stock Exchange, that it will
use reasonable efforts to promptly list and qualify the Shares and the Warrant
Shares for trading on The American Stock Exchange.


6.10 Required Approvals. As promptly as practicable after the date of this
Agreement, the Company shall make, or cause to be made, all filings with any
governmental or administrative agency or any other Person necessary to
consummate the transactions contemplated hereby.


7. Indemnification.


7.1 By the Company. The Company agrees to indemnify, defend and hold harmless
each Purchaser and its Affiliates and their respective officers, directors,
agents, employees, subsidiaries, partners, members and controlling persons
(collectively, the “Purchaser Indemnitees”) to the fullest extent permitted by
law from and against any and all claims, losses, liabilities, damages,
deficiencies, judgments, assessments, fines, settlements, costs or expenses
(including interest, penalties and reasonable fees, disbursements and other
charges of counsel) (collectively, “Losses”) based upon, arising out of or
otherwise in respect of any breach by the Company of any representation,
warranty, covenant or agreement of the Company contained in the Transaction
Documents, or for any Losses claimed by the Company’s stockholders, the
Placement Agent or any other broker or placement agent.


26

--------------------------------------------------------------------------------


7.2 Claims. All claims for indemnification by a Purchaser Indemnitee pursuant to
this Section 7 shall be made as follows:


(a) If a Purchaser Indemnitee has incurred or suffered Losses for which it is
entitled to indemnification under this Section 7, then such Purchaser Indemnitee
shall give prompt written notice of such claim (a “Claim Notice”) to the
Company. Each Claim Notice shall state the amount of claimed Losses (the
“Claimed Amount”), if known, and the basis for such claim.


(b) Within 30 days after delivery of a Claim Notice, the Company (the
“Indemnifying Party”) shall provide to each Purchaser Indemnitee (the
“Indemnified Party”), a written response (the “Response Notice”) in which the
Indemnifying Party shall: (i) agree that all of the Claimed Amount is owed to
the Indemnified Party, (ii) agree that part, but not all, of the Claimed Amount
(the “Agreed Amount”) is owed to the Indemnified Party, or (iii) contest that
any of the Claimed Amount is owed to the Indemnified Party. The Indemnifying
Party may contest the payment of all or a portion of the Claimed Amount only
based upon a good faith belief that all or such portion of the Claimed Amount
does not constitute Losses for which the Indemnified Party is entitled to
indemnification under this Section 7. If no Response Notice is delivered by the
Indemnifying Party within such 30-day period, then the Indemnifying Party shall
be deemed to have agreed that all of the Claimed Amount is owed to the
Indemnified Party.


(c) If the Indemnifying Party in the Response Notice agrees (or is deemed to
have agreed) that all of the Claimed Amount is owed to the Indemnified Party,
then the Indemnifying Party shall owe to the Indemnified Party an amount equal
to the Claimed Amount to be paid in the manner set forth in this Section 8. If
the Indemnifying Party in the Response Notice agrees that part, but not all, of
the Claimed Amount is owed to the Indemnified Party, then the Indemnifying Party
shall owe to the Indemnified Party an amount equal to the agreed amount set
forth in such Response Notice to be paid in the manner set forth in this Section
8. The parties agree that the foregoing shall not be deemed to provide that the
Indemnifying Party is entitled to make a binding determination regarding any
disputed amounts owed to an Indemnified Party, unless such Indemnified Party
accepts and agrees to such determination, and both the Indemnified Party and
Indemnifying Party shall retain all rights and remedies available to such party
hereunder.


(d) No delay on the part of the Indemnified Party in notifying the Indemnifying
Party shall relieve the Indemnifying Party of any liability or obligation
hereunder except to the extent of any actual prejudice caused by or arising out
of such delay.


7.3. Payment of Claims. An Indemnifying Party shall make payment of any portion
of any Claimed Amount that such Indemnifying Party has agreed in a Response
Notice that it owes to an Indemnified Party, or that such Indemnifying Party is
deemed to have agreed it owes to such Indemnifying Party, said payment to be
made within thirty (30) days after such Response Notice is delivered by such
Indemnifying Party or should have been delivered by such Indemnifying Party, as
the case may be.


27

--------------------------------------------------------------------------------


7.4. Limitations.


(a) Time for Claims. No Indemnifying Party will be liable for any Losses
hereunder arising out of a breach of representation or warranty unless a written
claim for indemnification is given by the Indemnified Party to the Indemnifying
Party on or prior to the third anniversary of the date on which the registration
statement covering the resale of the Shares initially became effective.


(b) Maximum Amount. Notwithstanding anything contained herein to the contrary,
no Indemnifying Party will be liable for any Losses to any Purchaser Indemnitee
hereunder in excess of the portion of the aggregate purchase price hereunder
actually paid by the related Purchaser.


7.5 Applicability; Exclusivity. Notwithstanding any term to the contrary in this
Section 7, the indemnification and contribution provisions of the Registration
Rights Agreement shall govern any claim made with respect to registration
statements filed pursuant thereto or sales made thereunder. The parties hereby
acknowledge and agree that in addition to remedies of the parties hereto in
respect of any and all claims relating to any breach or purported breach of any
representation, warranty, covenant or agreement that is contained in this
Agreement pursuant to the indemnification provisions of this Section 8, all
parties shall always retain the right to pursue and obtain injunctive relief in
addition to any other rights or remedies hereunder.


8. Miscellaneous Provisions.


8.1 Rights Cumulative. Each and all of the various rights, powers and remedies
of the parties shall be considered to be cumulative with and in addition to any
other rights, powers and remedies which such parties may have at law or in
equity in the event of the breach of any of the terms of this Agreement. The
exercise or partial exercise of any right, power or remedy shall neither
constitute the exclusive election thereof nor the waiver of any other right,
power or remedy available to such party.


8.2 Pronouns. All pronouns or any variation thereof shall be deemed to refer to
the masculine, feminine or neuter, singular or plural, as the identity of the
person, persons, entity or entities may require.


8.3 Notices.


(a) Any notices, reports or other correspondence (hereinafter collectively
referred to as “correspondence”) required or permitted to be given hereunder
shall be given in writing and shall be deemed given if sent by certified or
registered mail (return receipt requested), overnight courier or telecopy (with
confirmation of receipt), or delivered by hand to the party to whom such
correspondence is required or permitted to be given hereunder. An electronic
communication (“Electronic Notice”) shall be deemed written notice for purposes
of this Section 8.3 if sent with return receipt requested to the electronic mail
address specified by the receiving party either in this Section 8.3 or on
Schedule 1 hereto. Electronic Notice shall be deemed received at the time the
party sending Electronic Notice receives verification of receipt by the
receiving party.
 
28

--------------------------------------------------------------------------------


(b) All correspondence to the Company shall be addressed as follows:


Gran Tierra Energy Inc.
300, 611-10th Avenue S.W. Floor,
610-8th Avenue S.W.
Calgary, Alberta
CANADA
Attention: James Hart, Chief Financial Officer
Facsimile: (403) 265-3242
jameshart@grantierra.com


with copies to:


McGuireWoods LLP
3145 Avenue of the Americas
New York, NY 10105
Attention: Louis W. Zehil, Esq.
Telecopier: (212) 548-2175
lzehil@mcquirewoods.com


(c) All correspondence to the Purchasers shall be addressed pursuant to the
contact information set forth on Schedule 1 attached hereto.


(d) Any entity may change the address to which correspondence to it is to be
addressed by notification as provided for herein.


8.4 Captions. The captions and paragraph headings of this Agreement are solely
for the convenience of reference and shall not affect its interpretation.


8.5 Severability. Should any part or provision of this Agreement be held
unenforceable or in conflict with the applicable laws or regulations of any
jurisdiction, the invalid or unenforceable part or provisions shall be replaced
with a provision which accomplishes, to the extent possible, the original
business purpose of such part or provision in a valid and enforceable manner,
and the remainder of this Agreement shall remain binding upon the parties
hereto.


8.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal and substantive laws of the State of New York and
without regard to any conflicts of laws concepts which would apply the
substantive law of some other jurisdiction.


8.7 Consent to Jurisdiction; Venue. Each party hereby irrevocably and
unconditionally (i) agrees that any suit, action or other legal proceeding
arising out of this Agreement shall be brought in a state court located in New
York, New York; (ii) consents to the jurisdiction of any such court in any suit,
action or proceeding; and (iii) waives any objection which such party may have
to the laying of venue of any such suit, action or proceeding in any such court.


29

--------------------------------------------------------------------------------


8.8 Agent for Service. Each of the parties hereto irrevocably consents to the
appointment of CT Corporation for the service of process, pleading, notices or
other papers with respect to the Company.


8.9 Waiver. No waiver of any term, provision or condition of this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be, or be construed as, a further or continuing waiver of any such term,
provision or condition or as a waiver of any other term, provision or condition
of this Agreement.


8.10 Expenses. The Company and the Purchasers shall be responsible for their
respective expenses (including, without limitation, their respective fees and
expenses of their counsel) incurred by them in connection with the negotiation
and execution of, and closing under, this Agreement except that the Company
shall be obligated to pay or reimburse the legal fees and expenses of one
counsel to the lead Purchasers, not in excess of $25,000.


8.11 Assignment. The rights and obligations of any party hereto shall inure to
the benefit of and shall be binding upon the successors and permitted assigns of
such party. The Company may not assign this Agreement or any rights or
obligations hereunder without the prior written consent of Purchasers who hold a
majority of the outstanding Shares (the “Majority Purchasers”). Each Purchaser
may assign or transfer any or all of its rights under this Agreement to any
Person provided that such assignee or transferee agrees in writing to be bound,
with respect to the transferred Shares, Warrants or Warrant Shares, by the
provisions hereof that apply to such assigning or transferring Purchaser;
whereupon such assignee or transferee shall be deemed to be a “Purchaser” for
all purposes of this Agreement.


8.12 Survival. The respective representations and warranties given by the
parties hereto shall survive the Closing Date and the consummation of the
transactions contemplated herein, without regard to any investigation made by
any party. The respective covenants and agreements agreed to by a party hereto
shall survive the Closing Date and the consummation of the transactions
contemplated herein in accordance with their respective terms and conditions.


8.13 Entire Agreement. This Agreement, together with the Subscription Agreement
executed by each Purchaser, constitutes the entire agreement between the parties
hereto respecting the subject matter hereof and supersedes all prior agreements,
negotiations, understandings, representations and statements respecting the
subject matter hereof, whether written or oral.


8.14 Amendments. Any amendment, supplement or modification of or to any
provision of this Agreement, any waiver of any provisions of this Agreement
shall be effective only if made or given in writing and signed by the Company
and the Majority Purchasers; provided that any amendment, supplement,
modification or waiver that is materially and disproportionately adverse to any
particular Purchaser (as compared to all Purchasers as a group) shall require
the consent of such Purchaser.


30

--------------------------------------------------------------------------------


8.15 No Third Party Rights. This Agreement is intended solely for the benefit of
the parties hereto and is not intended to confer any benefits upon, or create
any rights in favor of, any Person (including, without limitation, any
stockholder or debt holder of the Company) other than the parties hereto;
provided, that each of the Purchaser Indemnitees that are not Purchasers are
entitled to all rights and benefits as third party beneficiaries of Article 7 of
this Agreement.


8.16 Independent Nature of Purchaser’s Obligations and Rights. The obligations
of the Purchasers under this Agreement are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance of the obligations of any other Purchaser under the
Transaction Documents. Nothing contained herein, and no action taken by any
Purchaser pursuant hereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents, including a "group" (as that term is used in Section
13(d) of the 1934 Act) in negotiating and entering into this Agreement or
purchasing the Common Stock and the Warrants or acquiring, disposing of or
voting any of the Common Stock or the shares of Common Stock issuable upon the
exercise of the Warrants.  The Company hereby confirms that it understands and
agrees that the Purchasers are not acting as part of any such group. Each
Purchaser confirms that it has independently participated in the negotiation of
the transaction contemplated hereby with the advice of its own counsel and
advisors. Each Purchaser shall be entitled to independently protect and enforce
its rights, including without limitation, the rights arising out of this
Agreement, and it shall be necessary for any other Purchaser to be joined as an
additional party to any proceeding for such purpose. The language used in this
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rules of strict construction will be applied against
any party.  


8.17 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same document. The parties hereto confirm that any
facsimile copy of another party’s executed counterpart of this Agreement (or its
signature page thereof) will be deemed to be an executed original thereof.


8.18 Waiver of Jury Trial. Each of the Company and the Purchasers hereby waives
any right to a trial by jury in any action, lawsuit or proceeding to enforce or
defend any right under this Agreement or any amendment, instrument, document or
agreement delivered or to be delivered in connection with this Agreement and
agrees that any action, lawsuit or proceeding will be tried before a court and
not before a jury.


[Signature Pages Follow]


31

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement under seal as of the day and year first above written.
 

        GRAN TIERRA ENERGY INC.  
   
   
    By:      

--------------------------------------------------------------------------------

Dana Coffield
  President and Chief Executive Officer



 
32

--------------------------------------------------------------------------------




        PURCHASERS:  
   
   
         

--------------------------------------------------------------------------------

Purchaser Signature    


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 